—In an action to foreclose a mortgage, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McGinity, J.), dated August 9, 1990, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We find that the Supreme Court properly dismissed the complaint. There is no evidence that the plaintiff performed any work on the property which was required of him pursuant to the terms of the bond and mortgage. Furthermore, the Supreme Court did not err in precluding the plaintiff from testifying as to statements between him and the decedent, because such testimony was inadmissible under CPLR 4519. Bracken, J. P., Lawrence, Fiber and Pizzuto, JJ., concur.